NO. 07-07-0210-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                  DECEMBER 11, 2007

                          ______________________________


                 IN THE INTEREST OF J.R.R. AND M.L.R., CHILDREN

                        _________________________________

            FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

            NO. 2005-531,634; HONORABLE JIM BOB DARNELL, JUDGE

                         _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


       Appellant, Michael J. Riedel, proceeding pro se, perfected this appeal from the trial

court’s order modifying a prior order in a suit affecting the parent-child relationship. The

clerk’s record was filed on July 23, 2007. Initially, Riedel’s brief was due to be filed on

August 22, 2007. The deadline was twice extended, first by notice from this Court, and

then by Motion for Extension of Time filed by Appellant, to October 25, 2007. Riedel did

not file his brief. This Court then notified him by letter of November 15, 2007, to file the

brief by November 30, 2007, together with a response reasonably explaining how Appellee
is not significantly injured by the failure to file a brief. Appellant was advised that failure

to do so would result in dismissal of the appeal per Rules 38.8(a)(1) and 42.3(c) and (d)

of the Texas Rules of Appellate Procedure. Appellant did not respond nor file his brief.


       Consequently, this appeal is dismissed.



                                                   Patrick A. Pirtle
                                                       Justice




                                              2